Per Curiam.
Plaintiff Walter J. Sykes did not appeal — thus he is out of the picture. The Industrial Bank did appeal.
N. C. Code, 1935 (Michie), sec. 460, in part, is as follows: “When in an action for the recovery of real or personal property, a person not a party to the action, but having an interest in its subject matter, applies to the court to be made a party, it may order him to be brought in by the proper amendment.”
After the bank was made a party, we can find in the record no pleading filed in the cause by the bank. It is not now in a position to complain.
We find in the judgment of the court below
No error.